Citation Nr: 1455522	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the RO's August 1974 decision that denied service connection for a nervous condition.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO). 

In February 2010, the Veteran filed a claim to establish service connection for psychoses.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The August 15, 1974 RO decision did not contain error based on the record and the law that existed at the time that the decision was made, such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.



CONCLUSION OF LAW

The August 15, 1974 RO decision which denied entitlement to service connection for a nervous condition did not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

In March 1974, the Veteran filed a claim for service connection for "nerves."  The RO denied service connection on August 15, 1974.  The RO determined that available records did not show that the Veteran received treatment for a nervous condition during service nor was such recorded in the report of his examination at the time of his discharge.  The Veteran did not appeal this decision, and no new evidence pertinent to the claim of service connection for a nervous condition was received within one year of notice of the determination.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the correct facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE claim "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [Board] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory of CUE is an entirely separate and distinct claim.  See id. at 1362.  "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.'"  Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell, 3 Vet. App. at 315).

After reviewing the record, the Board finds that the Veteran's claim of CUE must be denied.  There is no error in the August 1974 RO decision, based on the record and the law that existed at the time the decision was made, such that reasonable minds could not differ as to whether, had the error not been made, the outcome would have been manifestly different.

The Veteran and his representative have not identified any facts known but not before the RO at the time of the August 1974 decision.  It is not disputed that the Veteran was not treated for psychiatric symptoms during service, or that a psychiatric disorder was not shown upon separation from service.  Rather, the Veteran seems to be essentially arguing that the law then in effect was incorrectly applied, which resulted in error that, if not made, would have compelled a manifestly different outcome.  Specifically, the Veteran contends that the RO's August 1974 decision improperly denied his claim because service connection was warranted under the presumptive provisions for a psychosis at 38 C.F.R. §§ 3.307, 3.309, as he had been diagnosed as "schizophrenic" in March 1974, which fell within the presumptive one year period following separation from service.

However, the Board finds that no such error exists in the August 1974 RO decision, as the Board does not find that the RO incorrectly applied the law then in effect regarding service connection for a psychiatric disorder, to include a psychosis.  In short, the Board finds no CUE in the RO's determination that the Veteran did not have a service-connected psychosis or other psychiatric disorder. 

In this case, the evidence before the RO at the time of the August 1974 decision included the Veteran's service treatment records, which do not show any complaints, treatment or diagnoses related to a psychiatric disorder.

After separation from service, a VA hospital summary dated in March 1974 shows that the Veteran received inpatient treatment from March 8, 1974 to March 27, 1974.  It was noted that the Veteran had been in the Army from 1971 to 1974 and was given an honorable discharge in January in 1974.  It was noted that the Veteran stated that he had had no trouble in the Army although he had difficulty in adjusting to different kinds of personality, and could not make good relationships.  His mental examination on admission revealed that he was cooperative and in fair contact with reality, and had appropriate affect.  He was coherent and denied hallucinations but showed evidence of some ideas of reference.  Memory and orientation were good; insight and judgment were poor.  The report stated that there was an underlying schizophrenic process in the Veteran.  The diagnoses were personality disorder and schizoid personality.

With regard to the RO's August 1974 decision that did not find that the Veteran had a diagnosis of a psychosis during the one-year presumptive period following separation from service, the Board finds that this is not shown to have been CUE.  

First, there was no confirmed medical diagnosis of schizophrenia or other psychosis of record at the time of the August 1974 RO decision.  The March 1974 VA hospital report noted diagnoses of personality disorder, which is a constitutional or developmental condition and not a proper disability for service connection, and schizoid personality.  See 38 C.F.R. § 3.303(c) (1980).  Although that report stated that there was an underlying schizophrenic process and evidence of some ideas of reference, on mental examination, the Veteran was in fair contact with reality and coherent.  He denied hallucinations; his memory and orientation were good.  Therefore, the evidence of record at the time of the RO's decision did not show that the Veteran had a psychosis during service or within the one-year presumptive time frame thereafter, and the evidence is insufficient to show that the RO committed CUE on this basis.  Although a VA "Medical Certificate and History, " dated March 8, 1974, is of record and reflects a diagnosis of "schizophrenic," this report was not of record at the time of the August 1974 RO decision, as it was added to the record in April 2010.  The Board recognizes that later case law has held that VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this case holding was made subsequent to the August 1974 RO decision, it may not serve as a basis for finding that the relevant law existing at the time was not applied.  Further, even if failure to consider the "Medical Certificate and History, " dated March 8, 1974, is considered error, there is no indication that, but for such error, the outcome of the RO decision would have been manifestly different so as to render such error ipso facto clear and unmistakable.  The RO considered the March 1974 VA hospital report which noted a schizophrenic process had been present, but that also ultimately diagnosed personality disorder and schizoid personality.  Moreover, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c) and (d) (citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.)

Finally, there was no competent opinion of record linking an acquired psychiatric disorder to the Veteran's service.  The RO found that there were no findings of a psychiatric disorder in service.  The RO determined, in essence, that the diagnoses of personality disorder and schizophrenia personality in March 1974 were insufficient, without more, to show that he had a current acquired psychiatric disorder that had its onset during service or that was otherwise attributable to service.

Therefore, the Board finds that the RO could have reasonably determined that the Veteran did not have a clear diagnosis of schizophrenia or other psychosis, or any other acquired psychiatric disorder, that was medically linked to service.

To the extent that the moving party may intend to argue that a psychosis was demonstrated within a year of the Veteran's discharge based on the lay statements of record, such an argument would be based on a disagreement as to how the facts were weighed and evaluated as to whether a psychosis was demonstrated.  Such a disagreement as to how the facts were weighed or evaluated is not CUE.  See 38 C.F.R. § 20.1403(d) (2014).

In light of the above, the Board concludes that the Veteran has not established that the correct facts were not considered, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the August 15, 1974 decision.  Accordingly, the Veteran's claim of CUE must be denied.



ORDER

The motion for revision, on the basis of clear and unmistakable error, of an August 1974 RO decision which denied the Veteran's claim for entitlement to service connection for a nervous condition, is denied.


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Although the Veteran's service treatment records are negative for treatment or diagnosis of a psychiatric disorder, a VA hospital summary dated in March 1974 reflects that the Veteran received inpatient treatment from March 8, 1974 to March 27, 1974, with an admission diagnosis of "schizophrenic."  There was evidence of some ideas of reference and the treating physician noted that there was an underlying schizophrenic process in the Veteran and noted diagnoses of personality disorder and schizoid personality.

Subsequently, the medical evidence of record shows diagnoses of probable personality disorder in February 1985 and brief reactive psychosis in September 1989.  VA treatment records reflect that the Veteran has been currently diagnosed with psychosis, not otherwise specified.

In light of the most recent medical evidence, the Board finds that a VA examination is required to determine the etiology of the Veteran's current psychiatric disorder.  As psychiatric symptomatology was initially shown in March 1974 within the presumptive period under 38 C.F.R. § 3.307, if the Veteran's currently diagnosed psychosis is shown to be subsequent manifestations of the same chronic disorder, service connection is warranted in this case.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the Board finds that a remand is warranted for an examination wherein the examiner ascertains whether the Veteran's currently diagnosed psychiatric disorder was initially manifested during the presumptive period so as to permit a finding of service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran, dated from May 2010 to the present, from the VA New York Harbor Healthcare System (HHS) in New York, New York and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder demonstrated during or proximate to the claim is related to the Veteran's military service.  Specifically, the examiner must indicate whether any current acquired psychiatric disorder, specifically including a psychosis, represents subsequent manifestations of a psychiatric condition that was initially diagnosed as schizoid personality after his hospitalization in March 1974, or otherwise related to such diagnosis.

A complete rationale must be provided for the opinions expressed.

3.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


